Citation Nr: 0311225	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claims.

This case was previously before the Board in May 2001, at 
which time it was remanded for additional development to 
include consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), as well 
as to accord the veteran an examination which addressed the 
nature and etiology of his stomach disorder.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives, and that a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the medical evidence is against a 
finding that the veteran's current stomach disorder is 
causally related to active service.

3.  The veteran's service medical records contain references 
to treatment for left ankle problems, but there is no post-
service medical evidence of a left ankle disability and a 
July 2001 VA orthopedic examination ruled out a current left 
ankle disorder.

4.  The recent VA orthopedic examination showed a chronic 
post-traumatic right ankle disability and the examiner linked 
the disorder to an in-service injury based upon history 
obtained from the veteran and the absence of any abnormal 
left ankle findings.

5.  The service medical records reflect an ankle injury; the 
notations either specify the left ankle or are nonspecific, 
to include the final diagnosis of a strain of the left 
collateral ligament of an unspecified ankle; the veteran 
maintains that he sustained a right ankle injury during 
service; the evidence is in equipoise as to whether his 
current right ankle disability is causally linked to in-
service trauma.


CONCLUSION OF LAW

1.  Service connection is not warranted for a stomach 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Service connection is not warranted for a claimed left 
ankle disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  Service connection is warranted for a right ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents such as correspondence dated in December 1997 and 
January 1998, the April 1998 rating decision, the August 1998 
Statement of the Case (SOC), the multiple Supplemental 
Statements of the Case (SSOCs), as well as correspondence 
dated in June 2001 and June 2002.  In essence, these 
documents informed the veteran of the standard for 
establishing service connection for his claimed disabilities, 
indicated that VA would request any pertinent records he 
identified, and informed him of VA's efforts to obtain such 
evidence.  Further, the June 2001 correspondence and the 
August 2002 SSOC specifically addressed the applicability of 
the VCAA to the facts of this case.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the 
Board notes that the veteran was accorded several 
examinations in the instant case which included opinions that 
addressed the etiology of his claimed disabilities.  
Moreover, it does not appear that he had identified any 
pertinent evidence that has not been obtained or requested by 
the RO. 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


General Background.  The veteran's service medical records 
reflect, in part, that he injured his left ankle in December 
1961 while playing basketball.  X-rays taken of the ankle at 
that time were essentially normal.  The diagnosis was strain, 
left lateral collateral ligament of the ankle.  Thus, .the 
service medical records reflect an ankle injury and the few 
notations either specify the left ankle or are nonspecific, 
to include the final diagnosis of a strain of the left 
collateral ligament of an unspecified ankle.  

In addition, the service medical records reflect that the 
veteran was diagnosed with gastroenteritis in November 1963.  
Nevertheless, his gastrointestinal (GI) system, feet, and 
lower extremities were all clinically evaluated as normal on 
his November 1963 separation examination.  He also indicated 
on his concurrent Report of Medical History that he had not 
experienced frequent indigestion; stomach, intestinal 
trouble; lameness; or foot trouble.

The evidence also includes various post-service medical 
records which cover a period from 1967 to 2002.  Among other 
things, these records reflect that the veteran was treated in 
December 1975 for acute gastroenteritis.

A June 1981 gastroduodenal examination showed a normal 
esophagus, stomach, and duodenum.

Records from February 1989 note treatment for complaints of 
epigastric pain, and findings of questionable peptic ulcer.

In July 1994, the veteran was treated for a cramping stomach 
ache and diarrhea.  Overall assessment was dehydration and 
gastroenteritis.

The post-service medical treatment records do not appear to 
indicate any treatment for either the left or the right 
ankle.

Also of record is an October 1998 lay statement from an 
individual who served in the military with the veteran, who 
noted that he observed the veteran limping, and that the 
veteran always related it to a severe ankle sprain he 
sustained while in the military.  This individual did not 
specify which ankle the veteran injured, nor which side of 
his body the limp was located.  In addition, this individual 
stated that he knew the veteran had acute food poisoning 
during service, and that this had been an ongoing problem 
from day one until the present time.

In conjunction with his claim, the veteran underwent both a 
VA stomach/duodenum and a VA orthopedic examination in July 
2001.

At the stomach/duodenum examination, the examiner noted that 
the claims file had been reviewed in detail.  The veteran 
reported that he developed "food poisoning" in 1962, and it 
was noted that his medical records reflected that 
gastroenteritis was assumed to have occurred.  Further, the 
veteran reported that shortly thereafter he developed stomach 
pains, as well as mid-epigastric abdominal pain which would 
occur at times.  He would also develop diarrhea and nausea 
associated with diaphoresis generally after meals.  In 
addition, he described his current symptomatology.  Following 
examination of the veteran, the examiner diagnosed, in part, 
duodenal ulcer, healed, clinically quiescent; and irritable 
bowel.  The examiner commented that the veteran's 
constellation of symptoms of abdominal discomfort, diarrhea 
after meals which had occurred without weight loss, and 
rectal bleeding most typified a diagnosis of irritable bowel 
disease.  The examiner also stated that this was clinically 
indistinguishable and not related to ulcer disease, and that 
it was a benign and not progressive illness.

In a June 2002 addendum, the examiner reiterated the findings 
of the July 2001 examination.  Further, the examiner opined 
that the veteran's gastritis which occurred during service in 
1962 did not bear a relationship to the veteran's complaints 
that he reported in July 2001.  The examiner commented that 
gastritis was an event that occurred most likely related to 
food poisoning.  In addition, the examiner stated that while 
the veteran did develop peptic ulcer disease thereafter, no 
relationship existed between gastroenteritis and ulcer 
disease.  Moreover, the examiner stated that gastritis did 
not lead to irritable bowel syndrome, so, therefore, there 
was no relationship between gastroenteritis and irritable 
bowel syndrome.

At the July 2001 VA orthopedic examination, it was noted that 
the veteran complained of a right ankle problem, which he 
apparently injured while playing basketball in the military 
in 1961.  It was stated that he sustained an inversion injury 
to his right ankle, and described the treatment he 
purportedly received as a result of this injury.  His current 
right ankle problems were also summarized.  No reference 
appears in this examination report regarding any left ankle 
problems.  Diagnosis following examination of the veteran was 
possible post-traumatic arthritis of the right ankle, 
symptomatic.  

In a June 2002 addendum, the VA orthopedic examiner opined 
that there was a causal connection between the veteran's 
current right ankle disorder and his injuries sustained in 
service to the ankle.  Further, the examiner commented that 
it was unlikely that the veteran had the same problem 
involving the left ankle since it was asymptomatic at this 
time.  The examiner also commented on the potential 
development of the veteran's right ankle disorder, and 
emphasized that there was an absence of chronic left ankle 
disorder as he was basically asymptomatic and the examination 
was normal.  Moreover, the examiner stated that the claims 
file had been reviewed; reiterated his opinion that there was 
a likely disability of the right ankle that was related to 
his service-connected disability; and that the left ankle had 
no abnormalities, and therefore the veteran had no service-
connected disability for this joint.

In a September 2002 addendum, the orthopedic examiner noted 
that the veteran had again been questioned on the details, 
and insisted that it had been his right ankle that was 
injured, and that it was this ankle that he had had trouble 
with all along.  Therefore, the examiner stated he could not 
change his opinion or his report because the veteran insisted 
that it was his right ankle that was injured.  The examiner 
also noted that X-rays taken of both ankles revealed some 
spurring involving the lateral malleolus of the right ankle 
as compared to the left, otherwise there was no difference 
between the two ankles.  Moreover, the examiner stated that 
since the veteran insisted that it was his right ankle that 
was injured and had continued to bother him all along, then 
it was up to the veteran to prove that he did not have a 
right ankle injury since he (the examiner) could not tell.  
In addition, the examiner stated that the examination did 
substantiate that there had been some trauma to the right 
ankle compared to the left since the left ankle was basically 
normal on examination.  The examiner further indicated that 
the objective findings of right ankle impairment tended to 
lend credence to the fact that the veteran did have a right 
ankle injury.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a stomach disorder and a left ankle 
disorder, but the evidence is equally divided and therefore 
supports a grant of service connection for a right ankle 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  As 
such, while he is competent to describe his visible 
symptomatology, he is not competent to diagnose an underlying 
medical condition, nor provide a competent medical opinion as 
to the etiology thereof.

Regarding the veteran's stomach disorder claim, the record 
reflects that he was treated for gastroenteritis during 
active service, and that he has been treated on various 
occasions since service for stomach problems.  However, the 
only competent medical opinion to address the etiology of his 
current stomach disorder is that of the clinician who 
conducted he July 2001 VA stomach/duodenum examination and 
the June 2002 addendum.  As detailed above, the examiner's 
opinion is against a finding that the current disability is 
causally related to active service.  Further, this opinion 
was based upon both an examination of the veteran and review 
of his medical records, and there is no competent medical 
opinion which refutes the findings of this clinician.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against this claim.

With respect to the left ankle claim, the record reflects 
that the service medical records contain multiple references 
to treatment for left ankle problems during active service.  
However, as detailed above, there is no reference to any left 
ankle problems in the post-service medical records, to 
include the July 2001 VA orthopedic examination and its 
addenda.  In fact, the clinician who conducted this 
examination essentially concluded that there was no current 
disability of the left ankle.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
service connection cannot be granted.  

In regard to the right ankle disorder, the clinician who 
promulgated the July 2001 VA orthopedic examination report 
and its addenda diagnosed a current right ankle disorder and 
opined that this disability was causally related to active 
service.  This opinion was based upon the veteran's 
insistence that it was his right, rather than his left ankle, 
which was injured during service and had bothered him all 
along.  Further, the clinician essentially found that the 
abnormal right ankle findings on examination, as opposed to 
the normal left ankle findings, did tend to support a finding 
that the veteran had sustained trauma to the right ankle.

The service medical records show that the veteran sustained a 
significant ankle injury.  As to the question of which ankle, 
the Board finds that the notations either specify the left 
ankle or are nonspecific, to include the final diagnosis of a 
strain of the left collateral ligament of an unspecified 
ankle.  The veteran maintains that he sustained a right ankle 
injury during service and, as noted above, the July 2001 VA 
examiner found that the abnormal right ankle findings on 
examination, as opposed to the normal left ankle findings, 
supported a finding that the veteran had indeed sustained 
trauma to the right ankle.  The Board finds that the evidence 
is in relative equipoise as to whether the veteran's current 
right ankle disability is causally linked to in-service 
trauma.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a stomach disorder and a claimed left 
ankle disorder.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application and these claims must be denied.   See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board 
further finds that, as the evidence is in equipoise on the 
remaining claim, service connection for a right ankle 
disability is warranted.  Id.








ORDER

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

